Citation Nr: 0627962	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10 percent evaluations for service-
connected tinnitus. 

REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO), which denied the veteran entitlement to 
separate 10 percent evaluations for his service-connected 
tinnitus. 


FINDINGS OF FACT

1.  The veteran is service connected for tinnitus in the 
right ear only.

2.  The veteran's service-connected right ear tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
10 percent evaluations for tinnitus service-connected only in 
the right ear.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  A rating 
action in November 2001 awarded the veteran service 
connection for tinnitus in the right ear and assigned a 10 
percent rating for this disorder.  In March 2003, the veteran 
submitted his claim for a separate 10 percent rating for 
tinnitus in each ear.  

Here the veteran is service-connected for right ear tinnitus 
only.  In essence there is no question for the Board to 
consider in regard to the veteran's appeal.  The Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed 38 U.S.C.A. 
§ 7105 (d)(5) (West 2002).

The Board finds that there is no interpretation of the facts 
of this case which will support a legal basis for favorable 
action with regard to the veteran's claim.  Since the law is 
dispositive, the claim must be denied on the basis of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appeal is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


